ON REHEARING
REYNOLDS, J.
Defendant calls our attention to the fact that our judgment allows plaintiff compensation at $18.90 per week, whereas the maximum amount allowable under Act 43 of 1922 is $18.00 per week.
Our judgment was based upon the Act of 1924 under which the maximum amount allowable is $20.00 per week; but the injury to plaintiff occurred before that act went ■into effect, and therefore the contention of defendant is correct. Our judgment therefore allowed plaintiff more than the law authorized.
However, it is not necessary to grant defendant a rehearing in order to correct this error. The error can be corrected without granting a rehearing.
It is therefore ordered, adjudged and decreed that the judgment heretofore ren*704dered by us, herein be corrected so as to read as follows:
It is therefore ordered, adjudged and decreed that the plaintiff, Henry Bywog, do have judgment against and recover from the defendant, La-Tex Community Oil Company, Inc., compensation at eighteen and 00-100 dollars per week for a period of fifty-two weeks, dating from the date of his injury, May 13, 1924; and compensation at the rate of three and 00-100 dollars per week during one hundred weeks, this latter compensation to begin on the date the other compensation ceases. These payments to bear interest at the rate of five per cent per annum from the date on which they became due; the defendant to have credit for the sum of five hundred and forty dollars already paid. All costs to be paid by defendant.